Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 

Claims 1-20  have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,866280.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,866280
1









A system, comprising: 


a first lockstep core having a first lockstep core memory; 
a second lockstep core having a second lockstep core memory; 
a self-test controller operatively coupled to the first lockstep core, and the second lockstep core, and configured to:
 
after a start event of the first lockstep core and the second lockstep core, initialize the first lockstep core memory and the second lockstep core memory using a same set of 
generate first scan outputs from the first lockstep core in response to the initialized first lockstep core memory; and 
generate second scan outputs from the second lockstep core in response to the initialized second lockstep core memory; and 
a comparator coupled to the first lockstep core and the second lockstep core and configured to compare the first scan outputs to the second scan outputs.
1
A system, comprising: 
a test pattern memory configured to store test patterns; 
a first lockstep core having a first lockstep core memory, 
a second lockstep core having a second lockstep core memory, 
a self-test controller operatively coupled to the test pattern memory, the first lockstep core, and the second lockstep core, and configured to: 
after an operational start event of the first lockstep core and the second lockstep core, initialize the first lockstep core memory and the second lockstep core memory using a same set of the test patterns; 
generate first scan outputs from the first lockstep core in response to the initialized first lockstep core memory, and 
generate second scan outputs from the second lockstep core in response to the initialized second lockstep core memory; and a comparator coupled to the first lockstep core and the second lockstep core and configured to compare the first scan outputs to the second scan outputs.



2.	Similarly, Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1and 2 of commonly owned patent no. 10,866280   Although the conflicting claims are not identical, they are not patentably distinct from each other.
3.	Similarly, Claims 3-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-8 of commonly owned patent no. 10,866280   Although the conflicting claims are not identical, they are not patentably distinct from each other.
4.	Similarly, Claims 9-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-13 of commonly owned patent no. 10,866280   Although the conflicting claims are not identical, they are not patentably distinct from each other.
5.	Similarly, Claims 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-18 of commonly owned patent no. 10,866280   Although the conflicting claims are not identical, they are not patentably distinct from each other.
6.	Similarly, Claims 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-20 of commonly owned patent no. 10,866280   Although the conflicting claims are not identical, they are not patentably distinct from each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112